This is an appeal from an order discharging a temporary injunction, but not filed in this court within 30 days from the date of the order appealed from. The order was made December 20, 1919, and appeal filed in this court March 27, 1921.
Under section 5266, Revised Laws of 1910, this court is without jurisdiction over the subject-matter. Herring et al. v. Wiggins, 7 Okla. 312, 54 P. 483; Pioneer Tel.  Tel. Co. v. Inc. Town of Chelsea, 23 Okla. 720, 102 P. 83; White v. Hooker et al., 47 Okla. 453, 148 P. 719; Harn v. Oklahoma City et al., 43 Okla. 501, 148 P. 1040; Orr et al. v. City of Cushing, 66 Okla. 153, 168 P. 223.
Therefore, the appeal is dismissed.